Schaeffer, P. J.,
— This is a petition by the Attorney General of Pennsylvania for the revocation of the malt liquor license issued by the County Treasurer of Berks County to Charles A. Eyrich for the year beginning June 1,1936. The petition avers that on January 28, 1936, Eyrich did, by his servants and employes, sell alcoholic liquors other than malt or brewed beverages and did keep and possess upon the licensed premises alcoholic liquors other than malt or brewed beverages, and that because of these violations of law his license for the year 1935-1936 was revoked by the Court of Quarter Sessions of Berks County after a hearing had on June 23, 1936, and that, by reason of said revocation, the said Charles A. Eyrich became ineligible to have or to hold any license for the sale of malt liquor or other alcoholic liquors until the expiration of three years from the date of such revocation.
Respondent filed an answer to this petition. A hearing was held in which petitioner introduced evidence as to the alleged violations of law and defendant called witnesses who denied the sale and endeavored to explain the presence of liquor on the premises by showing that it had been caused to be brought there by a waitress while off duty, and another.
But in the present proceeding the issue is not the truth or falsity of these averments of violation on January 28,1936; that issue was decided against the licensee at the hearing had upon the prior petition, as is set forth in the opinion and decree of this court filed on July 18, 1936. That decree has not been modified nor has the licensee appealed therefrom. That judgment cannot be *485collaterally attacked: Commonwealth v. Tillman et al., 322 Pa. 338; and is conclusive of the issue here.
“Any licensee whose retail license is revoked shall be ineligible to have a license or permit under this act, or under another act relating to the manufacture, sale or distribution of malt liquor or other alcoholic liquors, until the expiration of three years from the date his license was revoked”: Act of July 18, 1935, P. L. 1217, sec. 13.
Eyrich’s license was revoked by the decree of July 18, 1936, and he, therefore, is ineligible to hold the present license or any other license for a period of three years thereafter.
And now, to wit, November 2, 1936, it is ordered and decreed that the retailer’s malt liquor license, for the license year commencing June 1,1936, and expiring May 31, 1937, issued by the Treasurer of Berks County to Charles A. Eyrich for premises 53-55 South Seventh Street, in the City of Reading, be and the same is hereby revoked. The costs of this proceeding shall be paid by the said Charles A. Eyrich.